Case 1:18-cr-00526-AJN Document 245 Filed 12/12/19 Page 1 of 1

THE LAW FIRM OF

  

ena ee meee |
A A - a . i. 7 World Trade Center, 34th Floor
CESAR DE ASTRO, P.C. \ New York, New York 10007
ATTORNEY AT LAW 646.200.6166 Main
212.808.8100 Reception
646.839.2682 Fax

HEC 4-2 2019: i www.cdecastrolaw.com
oe dy

por rn ee -

December 12, 2019
Via ECF

The Honorable Alison J. Nathan

United States District Judge

U.S. District Court for the Southern District of New York
40 Foley Square

New York, New York 10007

 

Re: | United States v. Luis Caba Batista, 18 Cr. 526 (AJN)
Dear Judge Nathan:

| write, with the government’s consent, to request an adjournment of Mr. Caba Batista’s
sentencing proceeding to the morning of either January 9 or 10, 2020.

| request this final short adjournment in order to finalize my sentencing memo and translations of
letters received from family and meet with Mr. Caba Bastista in the Westchester County Jail in
Valhalla, NY, where he was moved after pleading guilty.

Accordingly, I respectfully request that Mr. Caba Batista’s sentencing be adjourned to the
morning of January 9 or 10, 2020. Thank you.

 

Respectfully submitted, "
The sentencing scheduled for December 19, 2019 is

/s/ hereby adjourned to January 9, 2020 at 11 a.m. Pursuant
to the Court’s Individual Practices in Criminal Cases,
sentencing submissions from the Defendant are due one
week prior to sentencing. The Government’s submission
co: Michael Krouse s due three days prior to sentencing

Adam Hobson

Assistant United States Attorneys (via ECF)

César de Castro

 

 

 

 

 
